A bill is multifarious when it embraces several independent matters of different nature, each of which might be the subject of a bill, which call for separate and distinct remedies of such a character that they cannot be well or properly dealt with in one proceeding.
We think that the bill before us is open to this objection.
In general analysis it sets out,
a. That Mary, Fanny, William, and Amasa Sprague transferred 4,022 shares of the capital stock of the Quidnick Company to Chafee as collateral security for debts secured by a trust mortgage, executed by them and the A.  W. Sprague Manufacturing Company to Chafee, with alternative prayers that Chafee may be declared entitled to sell the shares, or that they be sold under the decree of the court, or that an account be taken of the amount for which they stand pledged, to be followed by a decree for foreclosure.
b. That certain vexatious and groundless attachments have been placed upon the trust estate, by the defendants, or some of them, to embarrass its sale and impede and delay its settlement; praying that the attachments may be dissolved.
c. That Mary and Fanny Sprague, who hold the legal title to said shares in trust for creditors, are, by reason of age, incapable of executing the trust, setting forth certain things which they have permitted to be done prejudicial to the interests of creditors, and praying their removal to prevent the depreciation of the property and ultimate loss, and for an account by them, c.
d. That Chafee has been illegally removed from the office of treasurer, and Benjamin G. Chace appointed in his place; with a prayer that William Sprague, the president of the Quidnick Company, and Chace, the treasurer, may be removed from their respective offices.
These matters neither constitute nor grow out of one transaction, nor are they parts of a series of transactions, all of which must be considered in order to rightly understand the whole, nor are they collateral or incidental to each other, affecting different persons under one general claim of right. *Page 444 
While we recognize the doctrine that objection to a bill for multifariousness is largely "a matter of discretion for the court, depending on its view of the convenience or inconvenience in each particular case," and its ability to provide proper remedy for all the parties in interest, yet, exercising such discretion, and deeming it impracticable to deal with these numerous and independent matters in one suit, we think the demurrer to this bill should be sustained.
On two grounds of the bill as above stated, the creditors need not join the trustee as complainants; on another, that praying for the removal of Mary and Fanny Sprague as trustees of the stock, the creditors alone and not Chafee are the proper complainants, for under the trust they hold the stock for the creditors and not for him, he having no interest in it beyond the pledge, which is quite independent from the trust; still other allegations and prayers would require the representatives of the Hoyt estate to be parties to the bill; while title to and amotion from office could in no event be settled in a proceeding of this kind.
But over and above, there is the controlling objection that some of the matters contained in this bill are already before the court in other bills.
We think the demurrer should be sustained, and that the bill. unless it is amended, should be dismissed.
TILLINGHAST, J., concurred.